IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

HASSAN BIN ATTASH,

                                 Petitioner,
       v.                                            Civil Action No. 05-CV-01592 (RCL)

BARACK H. OBAMA, et al.,

                              Respondents.


              ORDER RE STIPULATED MOTION TO EXTEND TIME

       Upon consideration of Petitioner’s Stipulated Motion to Extend Time, it is hereby

       ORDERED that the request for extensions of time is GRANTED as follows:

       1.     Petitioner’s traverse and motion for judgment on the record shall be due by April

              23, 2010;

       2.     Respondents shall have 45 days thereafter to file an opposition and cross-motion

              for judgment on the record;

       3.     Petitioner shall have 30 days thereafter to file a reply to its motion and an

              opposition to Respondents’ cross-motion; and

       4.     Respondents shall have 21 days thereafter to file a reply to their cross-motion for

              judgment on the record.



3/10/2010                                                 /s/

Date                                                 Chief Judge Royce C. Lamberth
                                                     United States District Judge




                                               -1-